NUMBER 13-12-00119-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


LA JOYA INDEPENDENT SCHOOL DISTRICT,                                     Appellant,

                                         v.

BIO-TECH SOLUTIONS, INC. AND
COMMERCIAL ROOFING SYSTEMS, INC.,                                        Appellees.


                  On Appeal from the 275th District Court
                        of Hidalgo County, Texas


                        MEMORANDUM OPINION
          Before Chief Justice Valdez and Justices Garza and Vela
                     Memorandum Opinion Per Curiam

      Appellant, La Joya Independent School District, perfected an appeal from a

judgment entered by the 275th District Court of Hidalgo County, Texas, in cause number

                                          1
C-2045-05-E. On March 26, 2012, the appeal was abated to allow the parties the

opportunity to engage in settlement negotiations. This appeal is hereby REINSTATED.

       The parties have filed a joint motion to dismiss the appeal on grounds the parties

have settled and compromised their differences. The parties request that this Court

dismiss the appeal with prejudice.

       The Court, having considered the documents on file and the joint motion to

dismiss, is of the opinion that the motion should be granted. See TEX. R. APP. P. 42.1(a).

The joint motion to dismiss is granted, and the appeal is hereby DISMISSED WITH

PREJUDICE. In accordance with the agreement of the parties, costs are taxed against

the party incurring same. See TEX. R. APP. P. 42.1(d) ("Absent agreement of the parties,

the court will tax costs against the appellant."). Having dismissed the appeal at the

parties’ request, no motion for rehearing will be entertained, and our mandate will issue

forthwith.



                                                PER CURIAM

Delivered and filed the
26th day of July, 2012.




                                            2